



AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Agreement”), dated as of November 15,
2017, among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited
liability company (the “Borrower”), NOBILIS HEALTH CORP., a British Columbia
corporation (the “Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a Delaware
corporation (“Holdings”), the other Loan Parties (as defined in the Credit
Agreement (defined below)) party hereto, COMPASS BANK (in its individual
capacity, “Compass Bank”) in its capacity as Swingline Lender, LC Issuing Lender
and administrative agent (the “Administrative Agent”) and the Lenders (defined
below) party hereto. Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
provided to such terms in the Credit Agreement referred to below.  
W I T N E S S E T H:
WHEREAS, the Borrower, the Parent, Holdings, the other Loan Parties party
thereto, the lenders party thereto prior to giving effect to this Agreement (the
“Existing Lenders”, and the lenders after giving effect to this Agreement, the
“Lenders”), the Administrative Agent and the other parties thereto have entered
into that certain Credit Agreement, dated as of October 28, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement” and the Existing Credit Agreement after giving effect to this
Agreement, the “Credit Agreement”).
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement, as more particularly set forth
below, and the Lenders party to this Agreement are willing to effect such
amendments, as provided in, and on the terms and conditions contained in, this
Agreement.
WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has also
requested the provision of a new tranche of term loan as an Incremental Term
Loan (as defined in the Credit Agreement) in an aggregate principal amount not
to exceed $50,000,000 from one or more banks, financial institutions and
institutional lenders reasonably satisfactory to the Administrative Agent and
the Borrower (which may include existing Lenders) (collectively, the
“Incremental Lenders” and together with the Existing Lenders, the “Lenders”),
and the Incremental Lenders are willing to effect such Incremental Term Loan on
the terms and conditions contained in, this Agreement.
WHERAS, the proceeds of the Incremental Term Loan, along with cash on hand and a
note payable by the Borrower or a Subsidiary of the Borrower to the sellers
thereof, shall be used for purposes of financing the acquisition (the “Elite
Acquisition”) by the Borrower or a Subsidiary of the Borrower of (i) Elite
Center for Minimally Invasive Surgery LLC, (ii) Houston Metro Ortho and Spine
Surgery Center LLC, (iii) Elite Sinus Spine and Ortho LLC and (iv) Elite
Hospital Management LLC (collectively the entities in (i) through (iv), the
“Target”) and paying fees and expenses in connection with the Transactions (as
defined below) (the Incremental Term Loan, the Elite Acquisition and the
amendments described in the preceding recitals and all related transactions are
referred to collectively as the “Transactions”).
WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent and the Lenders party hereto are willing to consent to the
requested amendments to the Existing Credit Agreement, the Incremental Term Loan
and the use of the proceeds of the Incremental Term Loan for the Elite
Acquisition, all as provided in, and on the terms and conditions contained in,
this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:





--------------------------------------------------------------------------------




SECTION 1.    Amendments to Existing Credit Agreement. Effective as of the
Second Amendment Effective Date (as defined in Section 4 below) and subject to
the terms and conditions set forth herein and in reliance upon representations
and warranties set forth herein, the Existing Credit Agreement is hereby amended
as follows:
(a)The Existing Credit Agreement (other than the Annexes and Exhibits thereto)
is hereby amended to reflect the changes set forth in Exhibit A.
(b)    Annex A to the Existing Credit Agreement is hereby amended by replacing
such annex with the revised Annex A attached as Exhibit B hereto.
(c)    Annex C to the Existing Credit Agreement is hereby amended by replacing
such annex with the revised Annex C attached as Exhibit C hereto.
(d)    Annex D to the Existing Credit Agreement is hereby amended by replacing
such annex with the revised Annex D attached as Exhibit D hereto.
(e)    Each of Schedules 5.3, 5.8, 5.11(d), 5.12(a), 5.12(b), 5.12(c), 5.20,
5.23 and 5.28 of the Disclosure Schedules is hereby amended by replacing such
Schedule with the revised version of each such Schedule separately delivered to
the Administrative Agent and the Lenders on the Second Amendment Effective Date.
(f)    LegacyTexas Bank (“LegacyTexas”) shall resign in its capacity as LC
Issuing Lender and shall, as provided in the amended Credit Agreement, cease to
be an LC Issuing Lender; provided that it shall continue to be an LC Issuing
Lender solely with respect to the single Letter of Credit issued by it and
outstanding as of the date hereof, for so long as such Letter of Credit remains
outstanding (and such Letter of Credit shall continue to constitute a Letter of
Credit during such time).
The parties hereto agree and understand that the amendments to the Existing
Credit Agreement provided by this Section 1 shall be deemed effective on the
Second Amendment Effective Date, immediately after the effectiveness of the
Incremental Term Loan provided in, and made effective by, Section 2 of this
Agreement below (such that the consenting Lenders to the foregoing amendments
shall include the Lenders, and their respective Loans and Commitments, as set
forth on the amended Annex A to the Credit Agreement attached as Exhibit B
hereto).


SECTION 2.    Incremental Term Loan.
(a)    Upon the Second Amendment Effective Date (i) the Incremental Term Loan
shall be provided by the Incremental Lenders in an aggregate principal amount
equal to $50,000,000 (with allocations of commitments to the Incremental Term
Loan to be determined by the Administrative Agent in consultation with the
Borrower), (ii) the gross proceeds of the Incremental Term Loan will be utilized
to pay a portion of the consideration for the Elite Acquisition and otherwise in
a manner consistent with the Credit Agreement and (iii) the Revolving Credit
Commitment, the Term A Loans and the Term B Loans (each as defined in the Credit
Agreement as amended hereby) of each Lender shall be the amount set forth
opposite such Lender’s name on the revised Annex A to the Credit Agreement
attached as Exhibit B hereto. The Incremental Term Loan provided hereunder shall
be the “Term B Loan” and the “Term B Loan Facility” set forth in the Credit
Agreement, as amended by this Agreement.
(b)    Notwithstanding anything to the contrary in the Existing Credit
Agreement, the Credit Agreement or any other Loan Document, each Lender agrees
that (i) the Incremental Term Loan provided


2



--------------------------------------------------------------------------------




by this Agreement shall each be effective upon the Second Amendment Effective
Date immediately prior to the effectiveness of the amendments set forth in
Section 1 above, (ii) the conditions to effectiveness of the Incremental Term
Loan and the amendments set forth in Section 1 above are limited to the
conditions to the effectiveness of this Agreement on the Second Amendment
Effective Date as set forth below and (iii) the Incremental Term Loan as
provided herein shall constitute an incurrence of Incremental Commitments and
Incremental Loans under Section 2.16 of the Existing Credit Agreement or the
Credit Agreement (and shall constitute a use of the $50,000,000 basket for
Incremental Commitments set forth in proviso (i) to Section 2.16(a) of the
Existing Credit Agreement or the Credit Agreement).
SECTION 3.    Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees that with respect to each Loan Document to which it is a
party, after giving effect to this Agreement and the transactions contemplated
hereunder (including, without limitation, the Incremental Term Loan):
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Credit Agreement, remain in full force and effect on a
continuous basis; and
(b)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in the Loan Documents
of each such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged as Collateral for
the Obligations, to the extent provided in such Loan Documents.
SECTION 4.    Conditions of Effectiveness of this Agreement. This Agreement
(including the Incremental Term Loan, the Credit Agreement and the revised Annex
A, Annex C and Annex D to the Credit Agreement) shall become effective on the
date when the following conditions shall have been satisfied or waived (such
date, the “Second Amendment Effective Date”):
(a)    Counterparts of this Agreement. The Administrative Agent’s receipt, which
shall be originals or electronic copies (including “.pdf” or similar format and,
to the extent required by the Administrative Agent followed promptly by
originals) unless otherwise specified or otherwise not applicable, of this
Agreement, duly executed by (i) a Senior Officer of each of Holdings, the
Parent, the Borrower, and each other Loan Party existing as of the Second
Amendment Effective Date, (ii) the Administrative Agent, (iii) each Incremental
Lender, and (iv) the Lenders constituting Required Lenders.
(b)    Notes. To the extent requested by the applicable Lender not later than
two Business Days prior to the Second Amendment Effective Date, the
Administrative Agent shall have received Term Loan Notes, if any, executed by
the Borrower in favor of each Incremental Lender requesting such Term Loan
Notes; provided that any failure to request any such Note in connection with the
Second Amendment Effective Date shall not limit the ability of any Lender to
request a Note from time to time pursuant to the Credit Agreement.
(c)    Loan Notice and Funds Flow.
(i)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to the Term B Loan Borrowing of the Incremental Term Loan and with
respect to any Revolving Credit Borrowing to occur on the Second Amendment
Effective Date, executed by a Senior Officer of the Borrower and delivered in
accordance with the requirements of Section 4.2 of the Credit Agreement.


3



--------------------------------------------------------------------------------




(ii)    Letters of Credit. If applicable, (x) the applicable LC Issuing Lender
shall have received an LC Application and any other required documents in
accordance with the requirements of the Credit Agreement for the issuance of any
Letter of Credit to be issued on the Second Amendment Effective Date and (y) any
Letter of Credit issued by LegacyTexas shall have been terminated, replaced,
backstopped and/or cash collateralized in a manner reasonably satisfactory to
the Borrower, the Administrative Agent, the LC Issuing Lender and LegacyTexas.
(iii)    Funds Flow. The Administrative Agent shall have received a funds flow
statement with respect to the Transactions to occur on the Second Amendment
Effective Date, executed by a Senior Officer of the Borrower.
(d)    Senior Officer’s Certificates. Receipt by the Administrative Agent from
each Loan Party existing as of the Second Amendment Effective Date of copies of
one or more certificates, each in form and substance reasonably satisfactory to
the Administrative Agent and together with all attachments identified below,
executed by a Senior Officer of each such Loan Party, certifying in his/her
capacity as such, that as of the Second Amendment Effective Date:
(i)    Resolutions. That the attached resolutions or other written consent
(approving and adopting this Agreement and the Transactions, authorizing the
execution, delivery and performance of this Agreement and duly adopted by the
board of directors, board of managers or other appropriate governing body of
such Loan Party) is a true and correct copy thereof and in full force and effect
on the Second Amendment Effective Date;
(ii)    Organization Documents. That the Organization Documents (including all
amendments thereto) of such Loan Party (A) have not been modified, amended,
rescinded or replaced since such Organization Documents were last delivered to
the Administrative Agent on or about the Closing Date of the Existing Credit
Agreement (or the date of the joinder of such Loan Party to the Existing Credit
Agreement) and continue to be in full force and effect as of the Second
Amendment Effective Date or (B) are attached thereto and are true and correct
copies thereof, in full force and effect as of the Second Amendment Effective
Date and, in the case of the certificate of formation or articles of
incorporation or organization (as the case may be) under this clause (B), shall
be certified as of a recent date by the appropriate Governmental Authority in
such Loan Party’s jurisdiction of incorporation or formation;
(iii)    Good Standing Certificates. That the attached certificates of the good
standing (as reasonably required by the Administrative Agent) of such Loan Party
under the Laws of its jurisdiction of incorporation, organization or formation
(or equivalent) are true and correct copies thereof, in full force and effect as
of the Second Amendment Effective Date and certified by the appropriate
Governmental Authority in such Loan Party’s jurisdiction of incorporation,
organization or formation as of a recent date prior to the Second Amendment
Effective Date reasonably satisfactory to the Administrative Agent; except that
Hermann Drive Surgical Hospital, LP is unable to obtain a statement of Franchise
Tax Account Status, obtained through the website of the Office of the
Comptroller of Public Accounts of Texas showing that Hermann Drive Surgical
Hospital, LP’s right to transact business in Texas is “Active”; and
(iv)    Incumbency. That each Senior Officer identified on the attached
incumbency certificate is authorized to execute this Agreement and any other
Loan Document, certificate and other document being delivered in connection
herewith or therewith.


4



--------------------------------------------------------------------------------




(e)    Borrower/Parent Certificates. Receipt by the Administrative Agent from
the Borrower or Parent, as applicable of copies of one or more certificates,
each in form and substance reasonably satisfactory to the Administrative Agent
and together with all attachments identified below, executed by a Senior Officer
of the Borrower (or, in the case of Solvency of the Parent and its Subsidiaries,
the Parent), certifying in his/her capacity as such, that as of the Second
Amendment Effective Date (i) no Default exists immediately prior to, or will
exist immediately after, giving effect to the Transactions, (ii) after giving
effect to the Transactions, there has been no event or circumstance since
December 31, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect (and the
Administrative Agent and the Lender shall be reasonably satisfied with such
representation), (iii) on a pro forma basis for the Incremental Term Loan, the
other Transactions (including the Elite Acquisition), the other anticipated use
of proceeds of the Facilities on the Second Amendment Effective Date and all
other transactions to occur on or prior to the Second Amendment Effective Date,
the Consolidated Leverage Ratio is not greater than 3.50 to 1.00 (with
supporting calculations in detail reasonably satisfactory to the Administrative
Agent), (iv) after giving effect to the Incremental Term Loan, the other
Transactions (including the Elite Acquisition), the other anticipated use of
proceeds of the Facilities on the Second Amendment Effective Date and all other
transactions to occur on or prior to the Second Amendment Effective Date, each
of the Parent and its Subsidiaries on a consolidated basis, and the Borrower and
its Subsidiaries, on a consolidated basis, is Solvent, (v) the board of
directors or other similar governing body of the seller and/or the Targets (as
applicable) approved the Elite Acquisition and (vi) after giving effect to the
amendments contained in Section 1 of this Agreement and the Incremental Term
Loan contained in Section 2 of this Agreement, the representations and
warranties of the Loan Parties contained in Section 6 of this Agreement, Article
V of the Credit Agreement, and each other Loan Document, are true and correct in
all material respects (or, in the case of any such representation and warranty
that is subject to materiality or Material Adverse Effect qualifications, in all
respects) on and as of the Second Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, in
the case of any such representation and warranty that is subject to materiality
or Material Adverse Effect qualifications, in all respects as of such earlier
date).
(f)    Revolving Credit Facility. On the Second Amendment Effective Date, after
giving effect to this Agreement and the other Transactions, no more than
$20,000,000 of the Revolving Credit Facility shall be utilized (including
outstanding Letters of Credit).
(g)    Financial Information. The Administrative Agent and each Lender shall
have received (i) two years of historical audited consolidated financial
statements of Parent and its Subsidiaries, (ii) the most recent interim
unaudited consolidated financial statements of Parent and its Subsidiaries
prepared in accordance with GAAP (subject to year-end adjustments and footnotes)
together with a report setting forth in comparative form the corresponding
figures for the corresponding periods of the previous fiscal year and the
corresponding figures from the most recent projections for the current fiscal
year and discussing the reasons for any significant variations, (iii) with
respect to the Targets and their Subsidiaries, (A) historical audited annual
financial statements at an entity level for each of the Target entities for
fiscal years 2015 and 2016, and (B) historical audited annual financial
statements at an entity level for fiscal year 2014 for each of Elite Center for
Minimally Invasive Surgery LLC and Houston Metro Ortho and Spine Surgery Center
LLC, (iv) the interim unaudited consolidated financial statements of the Targets
and their Subsidiaries for the fiscal quarter ended June 30, 2017 and, if
available, the fiscal quarter ending September 30, 2017, prepared in accordance
with GAAP together with a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous fiscal year
and the corresponding figures from the most recent projections for the current
fiscal year and discussing the reasons for any significant variations and (v)
such other financial information of Parent and its Subsidiaries and of the
Targets and their Subsidiaries as the Administrative Agent and the Lenders may
reasonably request.


5



--------------------------------------------------------------------------------




(h)    Elite Acquisition.
(i)    Not less than ten Business Days prior to the Second Amendment Effective
Date, the Administrative Agent and each Lender shall have received (A) copies of
final or substantially final versions of each purchase agreement for the Elite
Acquisition (collectively, all such agreements the “Purchase Agreement”) and all
other material documents entered into (or to be entered into) in connection with
the Elite Acquisition, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and each Lender (including, without
limitation, all consideration and earnouts) and (B) copies of all material
contracts, all material customer lists, all material supply agreements and all
other material information relating to the Elite Acquisition (including, without
limitation, a quality of earnings report), in each case, reasonably requested by
the Administrative Agent at least three (3) Business Days prior to the Second
Amendment Effective Date, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.
(ii)    The Administrative Agent shall have received evidence that the Elite
Acquisition is being consummated substantially simultaneously with the Second
Amendment Effective Date in accordance with the Purchase Agreement (including
any required approvals contained therein), without any material changes thereto
since the most recent version provided to the Administrative Agent and the
Lenders prior to the Second Amendment Effective Date (other than any changes
approved by the Administrative Agent).
(iii)    The Administrative Agent shall have received evidence that all
Indebtedness of the Target has been or substantially simultaneously with the
Second Amendment Effective Date is being repaid (and all commitments thereunder
terminated), and all Liens, if any, securing any such Indebtedness have been or
substantially simultaneously with the Second Amendment Effective Date are being
released.
(i)    Opinions. Receipt by the Administrative Agent of an opinion or opinions
of counsel for the Parent, Holdings and the Borrower, dated the Second Amendment
Effective Date and addressed to the Administrative Agent and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent (which
shall include, without limitation, opinions with respect to the enforceability
of this Agreement and the Credit Agreement as amended by this Agreement under
New York law).
(j)    PATRIOT Act. The Borrower and each of the other Loan Parties shall have
provided to the Administrative Agent and the Lenders at least three days prior
to the Second Amendment Effective Date all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act, that has been reasonably requested in writing not less than ten
days prior to the Second Amendment Effective Date.
(k)    Fees. The Borrower shall have paid (without duplication):
(i)    on or before the Second Amendment Effective Date, to the Person to whom
such fees are owing, any fees required to be paid pursuant to this Agreement or
the Second Amended & Restated Engagement Letter dated as of September 21, 2017
by and among Compass Bank, the Borrower and the Parent (the “Engagement
Letter”);


6



--------------------------------------------------------------------------------




(ii)    on or before the Second Amendment Effective Date, to the Arranger or the
Administrative Agent, for the ratable benefit of each Incremental Lender, an
upfront fee (which may take the form of original issue discount upon the funding
of the Term B Loans on the Second Amendment Effective Date) in an amount equal
to 1.50% of the aggregate principal amount of the Term B Loans made on the
Second Amendment Effective Date, which upfront fee is the same fee as (and
without duplication of) the Up-Front Fees payable pursuant to (and as defined
in) the Engagement Letter; and
(iii)    on or before the Second Amendment Effective Date, to the Arranger or
the Administrative Agent, for the ratable benefit of each Lender that executes
and delivers a signature page to this Agreement at or prior to 5:00 p.m. Eastern
time on November 15, 2017, an amendment fee in an amount equal to 0.75% of the
aggregate principal amount of the Loans and Commitments under the Facilities
(whether or not drawn, but excluding the Term B Loans made on the Second
Amendment Effective Date) as of the Second Amendment Effective Date, which
amendment fee is the same fee as (and without duplication of) the Amendment Fees
payable pursuant to (and as defined in) the Engagement Letter.
(l)    Expenses. The Borrower shall have paid all reasonable and documented
expenses of the Administrative Agent, Compass Bank and BBVA Compass accrued
through the date of this Agreement (including reasonable accrued legal fees and
expenses, to the extent invoiced at least one Business Day prior to the Second
Amendment Effective Date, with respect to this Agreement and the Credit
Agreement).
Without limiting the generality of the provisions of Section 9.3(c) of the
Existing Credit Agreement or the Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 4, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Second Amendment Effective Date specifying its objection thereto.
SECTION 5.    Costs and Expenses. The Borrower hereby reconfirms its obligations
under Section 10.4 of the Credit Agreement to make payments and reimbursements
in accordance with the terms thereof (including with respect to this Agreement).
SECTION 6.    Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Agreement, each Loan Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
Second Amendment Effective Date (and after giving effect to the amendments
contained in Section 1 of this Agreement, the Incremental Term Loan contained in
Section 2 of this Agreement and the other Transactions) that, in each case:
(a)    the representations and warranties of the Loan Parties contained in
Article V of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (or, in the case of any such representation and
warranty that is subject to materiality or Material Adverse Effect
qualifications, in all respects) on and as of the Second Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, in the case of any such representation and warranty that
is subject to materiality or Material Adverse Effect qualifications, in all
respects as of such earlier date);
(b)    no Default or Event of Default exists and is continuing immediately prior
to or after giving effect to this Agreement;


7



--------------------------------------------------------------------------------




(c)    the execution, delivery and performance by such Loan Party of this
Agreement have been duly authorized by all necessary corporate and other
organizational action and do not and will not require any approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person other than the authorizations,
approvals, actions, notices and filings listed on Schedule 5.3 of the Disclosure
Schedules, all of which have been duly obtained, taken, given or made and are in
full force and effect on the Second Amendment Effective Date; and
(d)    this Agreement has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms; provided that the enforceability hereof is subject to general principles
of equity, principles of good faith and fair dealing and to bankruptcy,
insolvency and similar Laws affecting the enforcement of creditors’ rights
generally.
SECTION 7.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Without limiting the generality of the foregoing, the Collateral
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Agreement.
SECTION 8.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
SECTION 9.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.
[The remainder of this page is intentionally left blank.]






8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWER:
 
 
 
 
 
 
 
 
NORTHSTAR HEALTHCARE
 
ACQUISITIONS, L.L.C.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
HOLDINGS:
 
 
 
 
 
 
 
 
NORTHSTAR HEALTHCARE HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
 
 
 
 
 
 
NOBILIS HEALTH CORP.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



9



--------------------------------------------------------------------------------




 
LOAN PARTIES:
 
 
 
 
 
 
 
 
ATHAS ADMINISTRATIVE LLC
 
By:
Athas Health LLC, its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATHAS HEALTH LLC
 
By:
Northstar Healthcare Subco, L.L.C.,
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATHAS HOLDINGS LLC
 
By:
Athas Health LLC, its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BELLAIRE SURGICAL HOSPITAL HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CENTRAL DALLAS MANAGEMENT, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



10



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
CENTRAL MEDICAL SOLUTIONS LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CHANDLER SURGERY CENTER, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONCERTIS, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIRST NOBILIS HOSPITAL, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIRST NOBILIS HOSPITAL MANAGEMENT, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



11



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
FIRST NOBILIS, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIRST NOBILIS SURGICAL CENTER, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
HERMANN DRIVE SURGICAL HOSPITAL, LP
 
By:
Northstar Healthcare General Partner, L.L.C.,
 
 
its sole general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
HOUSTON MICROSURGERY INSTITUTE, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MARSH LANE SURGICAL HOSPITAL, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



12



--------------------------------------------------------------------------------




 
MOUNTAIN WEST SURGERY CENTER, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MPDSC, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NHC ARIZONA PROFESSIONAL ASSOCIATES, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOBILIS ARIZONA HOLDING COMPANY, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOBILIS HEALTH MARKETING, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOBILIS SURGICAL ASSIST, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 



13



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
NOBILIS UPTOWN HOLDING, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOBILIS VASCULAR HOLDING COMPANY, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOBILIS VASCULAR TEXAS, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NORTH PHOENIX ASC MANAGEMENT, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NORTHSTAR HEALTHCARE GENERAL
 
PARTNER, L.L.C.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



14



--------------------------------------------------------------------------------




 
NORTHSTAR HEALTHCARE LIMITED
 
PARTNER, L.L.C.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NORTHSTAR HEALTHCARE MANAGEMENT
 
COMPANY, LLC
 
By:
Northstar Healthcare Acquisitions,
 
 
 
L.L.C., its sole member
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NORTHSTAR HEALTHCARE SUBCO, L.L.C.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NORTHSTAR HEALTHCARE SURGERY
 
CENTER – HOUSTON, LLC
 
By:
Northstar Healthcare Acquisitions, L.L.C.,
 
 
its sole member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



15



--------------------------------------------------------------------------------




 
NORTHSTAR HEALTHCARE SURGERY
 
CENTER – SCOTTSDALE, LLC
 
By:
Northstar Healthcare Acquisitions,
 
 
L.L.C., its sole manager
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ORACLE SURGERY CENTER, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PEAK NEUROMONITORING ASSOCIATES –
 
TEXAS II, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PEAK SURGEON INNOVATIONS, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PERIMETER ROAD SURGICAL HOSPITAL, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



16



--------------------------------------------------------------------------------




 
PHOENIX SURGERY CENTER, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PREMIER HEALTH SPECIALISTS, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PSH MANAGEMENT, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHWEST FREEWAY SURGERY
 
CENTER, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHWEST FREEWAY SURGERY
 
CENTER MANAGEMENT, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



17



--------------------------------------------------------------------------------




 
SOUTHWEST HOUSTON SURGICAL ASSIST, LLC
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE PALLADIUM FOR SURGERY – DALLAS, LTD.
 
By:
Northstar Healthcare General Partner,
 
 
 
L.L.C., its sole general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE PALLADIUM FOR SURGERY – HOUSTON, LTD.
 
 
 
 
 
 
 
 
By:
/s/ David Young
 
 
 
 
 
Name:
David Young
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



18



--------------------------------------------------------------------------------




 
COMPASS BANK, as Administrative Agent, LC Issuing
 
Lender and Swingline Lender
 
 
 
 
 
 
 
 
By:
/s/ Latrice Tubbs
 
 
 
 
 
Name:
Latrice Tubbs
 
 
 
 
 
Title:
Its Duly Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



19



--------------------------------------------------------------------------------




 
LENDERS:
 
 
 
 
 
 
 
 
COMPASS BANK, as Lender
 
 
 
 
 
 
 
 
By:
/s/ Latrice Tubbs
 
 
 
 
 
Name:
Latrice Tubbs
 
 
 
 
 
Title:
Its Duly Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LEGACYTEXAS BANK, as Lender and LC Issuing Lender
 
 
 
 
 
 
 
 
By:
/s/ Michael Ansolabehere
 
 
 
 
 
Name:
Michael Ansolabehere
 
 
 
 
 
Title:
Managing Director, Corporate Banking
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FRANKLIN SYNERGY BANK, as Lender
 
 
 
 
 
 
 
 
By:
/s/ Lisa Fletcher
 
 
 
 
 
Name:
Lisa Fletcher
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BOKF, NA dba BANK OF TEXAS, as Lender
 
 
 
 
 
 
 
 
By:
/s/ Bianca Andujo
 
 
 
 
 
Name:
Bianca Andujo
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIRST TENNESSEE BANK, as Lender
 
 
 
 
 
 
 
 
By:
/s/ Grier Powers
 
 
 
 
 
Name:
Grier Powers
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



20



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
MIDSOUTH BANK, as Lender
 
 
 
 
 
 
 
 
By:
/S/ Kevin Tichenor
 
 
 
 
 
Name:
Kevin Tichenor
 
 
 
 
 
Title:
Vice President
 
 
 
 









21



--------------------------------------------------------------------------------






Exhibit B
(to Amendment No. 2 to Credit Agreement)


Revised Annex A to Credit Agreement


COMMITMENTS
AND APPLICABLE PERCENTAGES
Revolving Credit Lender
Revolving Credit Commitment
Applicable Percentage (Revolving Credit Facility)
Compass Bank
$9,090,909.08
30.303030270%
LegacyTexas Bank
$7,636,363.64
25.454545470%
Bank of America, N.A.
$3,636,363.64
12.121212130%
Franklin Synergy Bank
$3,636,363.64
12.121212130%
First Tennessee Bank
$3,636,363.64
12.121212130%
BOKF, NA dba Bank of Texas
$2,363,636.36
7.878787867%
Total:
$30,000,000.00
100.000000000%



Term A Lender
Term A Loan Commitment
Applicable Percentage (Term A Loan Facility)
Compass Bank
$15,299,242.40
30.303030260%
LegacyTexas Bank
$12,851,363.64
25.454545460%
Bank of America, N.A.
$6,119,696.98
12.121212140%
Franklin Synergy Bank
$6,119,696.98
12.121212140%
First Tennessee Bank
$6,119,696.98
12.121212140%
BOKF, NA dba Bank of Texas
$3,977,803.02
7.878787858%
Total:
$50,487,500.00
100.000000000%



Term B Lender
Term B Loan Commitment
Applicable Percentage (Term B Loan Facility)
Compass Bank
$38,000,000.00
76.000000000%
MidSouth Bank
$12,000,000.00
24.000000000%
Total:
$50,000,000.00
100.000000000%















22



--------------------------------------------------------------------------------






Exhibit C
(to Amendment No. 2 to Credit Agreement)


Revised Annex C to Credit Agreement


Guarantors
 
Guarantor
Jurisdiction
1.    
Athas Administrative LLC
Texas
2.    
Athas Health LLC
Texas
3.    
ATHAS Holdings LLC
Texas
4.    
Bellaire Surgical Hospital Holdings, LLC
Texas
5.    
Central Dallas Management, LLC
Texas
6.    
Central Medical Solutions LLC
Texas
7.    
Chandler Surgery Center, LLC
Arizona
8.    
Concertis, LLC
Texas
9.    
First Nobilis, LLC
Texas
10.    
First Nobilis Hospital, LLC
Texas
11.    
First Nobilis Hospital Management, LLC
Texas
12.    
First Nobilis Surgical Center, LLC
Texas
13.    
Hermann Drive Surgical Hospital, LP
Texas
14.    
Houston Microsurgery Institute, LLC
Texas
15.    
Marsh Lane Surgical Hospital, LLC
Texas
16.    
Mountain West Surgery Center, LLC
Texas
17.    
MPDSC, LLC
Texas
18.    
NHC Arizona Professional Associates, LLC
Arizona
19.    
Nobilis Arizona Holding Company, LLC
Arizona
20.    
Nobilis Health Corp.
British Columbia
21.    
Nobilis Health Marketing, LLC
Texas
22.    
Nobilis Surgical Assist, LLC
Texas
23.    
Nobilis Uptown Holding, LLC
Texas
24.    
Nobilis Vascular Texas, LLC
Texas
25.    
Nobilis Vascular Holding Company, LLC
Arizona
26.    
North Phoenix ASC Management, LLC
Arizona
27.    
Northstar Healthcare General Partner, L.L.C.
Delaware
28.    
Northstar Healthcare Holdings, Inc.
Delaware
29.    
Northstar Healthcare Limited Partner, L.L.C.
Delaware
30.    
Northstar Healthcare Management Company, LLC
Texas
31.    
Northstar Healthcare Subco, L.L.C.
Delaware
32.    
Northstar Healthcare Surgery Center - Houston, LLC
Texas
33.    
Northstar Healthcare Surgery Center – Scottsdale, LLC
Arizona
34.    
Oracle Surgery Center, LLC
Arizona
35.    
Peak Neuromonitoring Associates - Texas II, LLC
Texas



23



--------------------------------------------------------------------------------




 
Guarantor
Jurisdiction
36.    
Peak Surgeon Innovations, LLC
Texas
37.    
Perimeter Road Surgical Hospital, LLC
Arizona
38.    
Phoenix Surgery Center, LLC
Arizona
39.    
Premier Health Specialists, LLC
Arizona
40.    
PSH Management, LLC
Texas
41.    
Southwest Freeway Surgery Center, LLC
Texas
42.    
Southwest Freeway Surgery Center Management, LLC
Texas
43.    
Southwest Houston Surgical Assist, LLC
Texas
44.    
The Palladium for Surgery - Dallas, Ltd.
Texas
45.    
The Palladium for Surgery - Houston, Ltd.
Texas









































24



--------------------------------------------------------------------------------




Exhibit D
(to Amendment No. 2 to Credit Agreement)


Revised Annex D to Credit Agreement


Term A Loan Facility Principal Repayment Schedule
Payment Date
Payment Amount
Each fiscal quarter end from December 31, 2017 through and including December
31, 2018
$656,250.00
Each fiscal quarter end from March 31, 2019 through and including December 31,
2020
$1,312,500.00
Each fiscal quarter end from March 31, 2021 through and including September 30,
2021
$1,968,750.00
Maturity Date for the Term A Loan Facility
The amount equal to the entire remaining principal balance of the Term A Loan







Term B Loan Facility Principal Repayment Schedule
Payment Date
Payment Amount
Each fiscal quarter end from March 31, 2018 through and including September 30,
2022
$625,000.00
Maturity Date for the Term B Loan Facility
The amount equal to the entire remaining principal balance of the Term B Loan









25

